Citation Nr: 0526443	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  95-40 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
strain.

2.  Entitlement to service connection for a low back 
disability other than a chronic low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before a member of 
the Board in April 1998, and the case was remanded in 
September 1998.  While the case was in remand status, the 
Judge who conducted the April 1998 hearing retired.  The 
veteran was offered the opportunity to attend another Board 
hearing, and in July 2005 he testified before the 
undersigned.

The issue at hand was originally developed as one for a low 
back disability.  As will be explained in further detail 
below, the veteran has several lower back disorders.  For 
this reason, the Board has bifurcated the issue on appeal 
into the two separate issues listed on the title page of this 
action.

In statements beginning in May 1999, the veteran has raised 
the issue of entitlement to a permanent and total rating for 
pension purposes.  In an April 2002 statement, he also raised 
the issues of entitlement to service connection for tinea 
pedis, a right hand disability, and a left eye disability.  
Inasmuch as the above issues have not been the subject of a 
responsive rating decision, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has a chronic low back strain which 
originated in service.

2.  Except for a chronic low back strain, all of the 
veteran's low back disorders did not originate in-service, 
lumbar arthritis was not compensably disabling within a year 
of discharge from active duty, and no low back disorder is 
shown to be related to the chronic low back strain.


CONCLUSIONS OF LAW

1.  The veteran has a chronic low back strain that is the 
result of disease or injury incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  Any low back disability, other than a chronic low back 
strain, was not incurred in or aggravated by service; and 
lumbar arthritis may not be presumed have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in November 2003 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  Finally, the Board 
finds that VA has secured all available pertinent evidence 
and conducted all appropriate development to include the 
conduct of a VA examination.

The veteran's service medical records are not on file.  In 
March 1995, the National Personnel Records Center advised VA 
that they were not available, and that they may have been 
destroyed in a 1973 fire at that facility.  In such cases, VA 
has a heightened duty to assist the veteran in the 
development of his claim.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  The veteran was advised that his service 
records were missing in the June 1995 rating decision and 
October 1995 statement of the case.  

In October 1995, the appellant advised VA that he had no 
service medical records in his possession.  

In this case, the Board is unaware of any alternative source 
of service medical records for the veteran, and as indicated 
above, he has no such records in his possession.  The Board 
also notes that the appellant maintains that he was treated 
in service for his back complaints by co-workers, without 
officially going on sick call, and that he never received an 
actual diagnosis to account for his lower back complaints in 
service.  The Board consequently finds that VA's duty to 
assist him in obtaining service medical records in this case 
has been fulfilled.

The veteran has testified that he was treated by 16 or so 
physicians for his low back complaints in the 1950s and 1960s 
until he started receiving treatment by Dr. DelSordo and a 
number of other named physicians.  The veteran also 
testified, however, that he did not recall the names of any 
of the physicians before Dr. DelSordo.  The records of Dr. J. 
DelSordo and subsequent treating physicians (including Dr. R. 
Grossman) are on file.  The Board notes that in a September 
1998 remand, the Board instructed the RO to obtain the 
records of a Dr. Tolarico.  In February 1999 the veteran 
advised VA that Dr. Tolarico was retired, and had in any 
event only treated him for kidney stones.  He indicated that 
he was already in possession of all medical records pertinent 
to his claim, and the record shows that he has submitted 
medical records during the course of this appeal.  The 
veteran was advised of the records in VA's possession in the 
November 2003 VCAA letter and in numerous supplemental 
statements of the case, and was provided the opportunity in 
the November 2003 VCAA letter to identify any additional 
sources of medical records.  At his July 2005 hearing before 
the undersigned, the veteran specifically indicated that VA 
was in possession of all records relevant to his appeal.

The veteran contends that he was seen at the VA Medical 
Center in New York, NY at some point in the late 1950s.  He 
indicates that he did not receive any actual treatment for 
his back at that time, but that he received medication and 
underwent blood tests.  In compliance with the September 1998 
Board remand, the RO attempted to obtain records from the 
1950s from the referenced VA medical center, but was informed 
by that facility in February 1999 that no records for the 
veteran were available.  

The September 1998 remand also requested that the RO attempt 
to obtain the report of any May 1997 VA orthopedic 
examination of the veteran (alluded to by his representative 
in August 1997).  In December 1998 the RO was informed by the 
East Orange, New Jersey VA Medical Center that no such 
examination report was available.

The Board also notes that in April 2005, and following 
certification of the case to the Board, the veteran submitted 
additional evidence.  Although he did not waive any right to 
have the submitted evidence considered by the RO in the first 
instance, the evidence consisted only of the report of a 
February 2005 electromyograph, and duplicate VA treatment 
records for July 1999 and February 2002.  The February 2005 
diagnostic study did not address the etiology of any 
findings, or otherwise mention the veteran's period of 
service.  The VA treatment records were previously considered 
by the RO.  The Board therefore finds that the evidence 
submitted in April 2005 is not "pertinent" as to require 
remand of the case to the RO for its initial consideration of 
the evidence.  See 69 Fed. Reg. 53,807 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c))

The Board also notes that the veteran was examined by VA in 
June 2002 in connection with his claim.  Neither the veteran 
nor his representative has challenged the adequacy of this 
examination.

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the VCAA notice provided the veteran in 
November 2003 postdated the June 1995 rating decision from 
which the current appeal originates.  The June 1995 rating 
decision, however, explained the criteria for establishing 
service connection for a disability, as did the October 1995 
statement of the case.  Following the November 2003 VCAA 
letter, his claim was readjudicated in an April 2004 
supplemental statement of the case.  That document also 
provided him with the text of the regulations implementing 
the VCAA.  

The foregoing notices substantially complied with the 
specificity requirements of Quartuccio and Charles.  At this 
stage of the appeal, the Board finds that no further notice 
is needed to comply with the VCAA, and that the failure to 
provide the veteran with VCAA notice prior to the June 1995 
adjudication did not affect the essential fairness of the 
adjudication.  The prior adjudication was not prejudicial to 
the appellant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
veteran has neither alleged nor shown prejudice from any 
error in the timing or content of the VCAA notice.  Given the 
specificity of the VCAA notice, as well as the time afforded 
the appellant following the notice to respond, the Board 
finds that any error in the timing of the notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

The veteran's service medical records are missing, and they 
may have been destroyed by a 1973 fire at the National 
Personnel Records Center.  His DD Form 214 shows that he 
served as a medical aidman.  

Private medical records for December 1973 to February 2005 
show that he presented in 1973 with a two-year history of 
right hip pain.  X-ray studies of the hips and pelvis showed 
a spina bifida occult at S1, considered a developmental 
variant.  An undated statement by a physician received in 
December 1974 indicates that the veteran reported pain in the 
lumbosacral spine.  Neurological examination revealed no 
deficit.  Associated treatment reports note a two-year 
history of low back pain.  

By 1978, he was demonstrating lumbosacral instability and was 
recommended for surgery.  In March 1979, the veteran reported 
a history of low back pain since he was a teenager.  Later 
that month he underwent a laminectomy with excision of L4-L5 
and L5-S1, in light of a herniated disc at L4-L5 and symptoms 
including radiating back pain.  At that time he reported 
recent involvement in a motor vehicle accident (MVA), and a 
three-year history of radiating back pain.  He was initially 
diagnosed with an acute lumbosacral strain before diagnostic 
testing revealed disc herniation.  Subsequent records show 
treatment for lower back disorders including disc herniations 
at other levels, degenerative changes, spondylosis, stenosis 
and radiculopathies.  

A March 1987 entry notes that he reported experiencing back 
problems as early as 1953, and that he had an MVA in 1978.  
He also reported working most of his life lifting heavy 
things.  

In August 1991, he reported experiencing increased 
lumbosacral strain.  

An April 2003 statement by Scott Woska, M.D., notes that the 
veteran experienced a work-related back injury in 1994.

On VA examination in July 1974, the veteran reported working 
as a painter, railroad track man, and at a job placing heavy 
steel into a machine during which time he had back trouble.  
X-ray studies showed a spina bifida of the first sacral 
segment, and minimal scoliosis.  The examiner diagnosed spina 
bifida.

In a January 1979 statement, the veteran contended that he 
had experienced back problems in 1954 while serving a medical 
aidman.  He explained that he did not go on sick call, but 
nevertheless received heat therapy, medication, and bed rest 
for his back.  He further explained that he continued to 
experience back problems in service and thereafter.  In 
subsequent statements he clarified that he was treated by co-
workers in service without any paperwork being prepared.  He 
indicated that his treating physician, Dr. DelSorda, at one 
point told an insurance company that the veteran's back 
disorder originated in service.  

Evidence of record shows that the veteran stated that he told 
a fellow soldier, F.T., of his back injury.  In June 2004, 
however, the veteran reported that F.T. was unable to recall 
anything supportive.  F.T. subsequently died.  

The veteran also contended that he was treated by multiple 
physicians for back problems in the 1950s and 1960s, although 
he could not remember their names.  In later statements he 
suggested that he did report to sick call for his back 
problems in service, and that his lower back pain in service 
at one point began to radiate into his buttocks. 

At a March 1980 VA examination, the veteran reported 
experiencing recurring low back pain since 1954.  He reported 
undergoing a laminectomy.  X-ray studies of the lumbosacral 
spine showed mild osteoarthritis.

On file are records from the Social Security Administration 
(SSA), which indicate that the veteran is considered disabled 
by that agency in part because of recurrent low back pain, 
status post laminectomy.  An April 1995 SSA examination 
report documents complaints of back pain dating to the 1970s.

On file are VA treatment records for January 1995 to 
September 2003 showing that in February 1995 the veteran 
reported a history of low back pain dating to the 1950s.  The 
records document therapy and other treatment for low back 
disorders including extensive diffuse degenerative changes 
with central canal stenosis and foraminal narrowing.  April 
1999 VA records note that the veteran was involved in another 
MVA in July 1998 during which he injured his back.  

At his April 1998 Board hearing, the veteran testified that 
he injured his back while carrying fellow soldiers during 
training exercises.  He described one incident in particular 
in which he experienced back soreness and pain after lifting 
a soldier and carrying him down a hill.  He testified that he 
sought treatment for his lower back problems over the next 
several months, which consisted of heat application and 
placement on light duty.  He indicated that he was not 
experiencing back problems at discharge, but began to re-
experience back problems around 1958.  He testified that he 
again experienced back problems around 1974.  He believed 
that these symptoms were similar to those experienced in-
service but now he suffered from lower extremity symptoms as 
well.

The veteran attended a VA examination in June 2002.  He 
reported experiencing non-radiating low back pain in service 
after carrying fellow soldiers, for which he was effectively 
treated with heat.  He indicated that he thereafter 
experienced very mild occasional back discomfort for 20 
years, during which time he was engaged in construction work.  
He indicated that while working, he developed severe acute 
low back pain radiating into his right leg.  Following 
physical examination the examiner diagnosed status post 
laminectomy and disc excision.  The examiner concluded that 
the veteran's post-service work, and not his activities in 
service, caused the back problems which culminated in a 
laminectomy.  He noted that the veteran had a low back strain 
related to service, that was nevertheless minimal and did not 
interfere with his post-service construction work.  The 
examiner noted that after about 20 years of construction 
work, the veteran suddenly developed a herniated disc, which 
the examiner concluded was not related to the injury 
resulting in the low back strain.

On file is the report of a polygraph test the veteran 
underwent in June 2004.  The report notes that the veteran's 
responses were based on a June 2004 statement prepared by the 
appellant.  In this statement, the veteran indicated that he 
developed a back problem while transporting a fellow soldier 
during training exercises.  He was ordered to attend sick 
call, and thereafter received infrared light treatments for 
the back.  On one occasion, the lower back pain migrated into 
his buttocks.  The treatment received alleviated the 
symptoms, and he resumed normal duties.  He did not 
experience back pain for quite some time, but in the 1970s, 
his back bothered him again and became worse.  The 
polygrapher asked the veteran if he intended to answer each 
question put to him about the above statement truthfully, to 
which he responded in the affirmative.  The polygrapher also 
asked the veteran if he falsified any part of the June 2004 
statement, to which the appellant replied in the negative.  
The polygrapher indicated that the veteran showed no 
emotional disturbance when the questions were asked, which 
was indicative of "truth."  The polygrapher concluded that 
the veteran was being truthful in his statement regarding the 
details of the back injury he sustained while in the Army.

At his July 2005 hearing before the undersigned, the veteran 
testified that he injured his back in service while carrying 
a fellow soldier during a training exercise.  He indicated 
that he was treated several times with heat and therapy, but 
was never given a diagnosis.  He testified that from the late 
1950s into the 1960s, he received treatment for his back from 
a number of physicians, but that his lower back condition did 
not worsen considerably until the 1970s.  The veteran 
indicated that he continued to experience back problems even 
after his laminectomy.  He testified that Dr. Grossman 
suggested there was a 50/50 likelihood that the veteran's 
back disorder was related to service, although the appellant 
indicated that Dr. Grossman had not placed such an opinion in 
writing.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

I.  Chronic low back strain

The veteran's service medical records are missing and 
presumed destroyed.  The appellant has testified that he 
experienced back pain and soreness in service, for which he 
received treatment through the use of heat therapy, medicine 
and best rest.  The Board finds his testimony, to the effect 
that he experienced back pain and soreness in service after 
carrying soldiers during training exercises, credible and 
supported by his military occupation specialty as a medical 
aidman.  

Post service medical evidence on file occasionally refers to 
the presence of low back strain, and the June 2002 VA 
examiner, after reviewing the veteran's history of back 
symptoms in service and examining the appellant, essentially 
concluded that the claimant had a low back strain related to 
the incidents in service.  

In light of the veteran's testimony concerning his back 
injury in service and the June 2002 examiner's opinion 
linking a current low back strain to service, the Board finds 
that the evidence supporting the claim to be at least in 
equipoise with that against the claim.  Service connection 
therefore is in order for a chronic low back strain.  
38 U.S.C.A. § 5107. 



II.  Low back disorder other than chronic low back strain

Accepting as credible the veteran's testimony as to the 
presence of some type of back injury in service, the 
appellant himself admits that he was not diagnosed with any 
particular low back disorder in service, and that his 
complaints resolved with heat therapy, medicine, and bed 
rest.  Moreover, there is no postservice evidence of any low 
back disorder until the 1970s, at which time he reported the 
recent onset of low back symptoms, including lower extremity 
problems.  His symptoms were not attributed to a lumbar 
strain, but rather to a disc herniation.  He underwent a 
laminectomy in March 1979 for the disc herniations and 
associated symptoms.  Following the laminectomy, he has 
continued to experience a variety of lower back disorders, 
almost of all of which involve the spine itself, rather than 
the lumbar muscles.  While the treatment reports on file 
record the veteran's assertion that his lower back disorders 
began in service, the records do not otherwise address the 
etiology of any low back disorder.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).

The veteran was afforded a VA examination in June 2002 in 
order to address the etiology of his lower back disorders.  
The examiner concluded that the only such disorder 
attributable to service was a chronic low back strain, and he 
specifically concluded that the lower back disorders 
resulting in the need for a laminectomy were unrelated to 
service.  The examiner did not suggest that the other lower 
back disorders, or the need for a laminectomy, were in any 
way related to the low back strain.

Although the veteran himself contends that his other lower 
back disorders are etiologically related to service, there is 
no indication that the appellant, even with his remote 
training as a medical aidman, is qualified through education, 
training or experience to offer medical opinions.  As a 
layperson his statements as to medical diagnosis or causation 
do not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, as a lay 
person, his account of what Drs. DelSordo and Grossman 
purportedly said about the relationship of his back disorders 
to service, filtered through the sensibilities of a 
layperson, also do not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board 
points out that statements from Dr. Grossman are on file, but 
do not address the etiology of any back disorder.

In short, there is no competent evidence of a lower back 
disorder (other than a chronic low back strain) in service or 
until decades after service.  There is no competent evidence 
linking any low back disorder (other than a low back strain) 
to service.  Indeed, the only medical opinion on file 
addressing the etiology of the other lower back disorders is 
against the claim.  The Board consequently finds that the 
preponderance of the evidence is against the claim.  The 
claim for service connection for a low back disability other 
than a chronic low back strain is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a chronic low back 
strain is granted.

Entitlement to service connection for a low back disability, 
other than a chronic low back strain, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


